Citation Nr: 0024510	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date of pension benefits earlier 
than July 21, 1987, to include restoration of pension 
benefits from November 1, 1983 through July 20, 1987, based 
on clear and unmistakable error (CUE) in the August 1983 or 
June 1986 rating decision.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from February 1954 to 
January 1956.

This appeal is from a September 1993 rating decision that 
granted a permanent and total disability rating for pension 
purposes [hereinafter pension or pension benefits], effective 
March 1, 1988.  The appellant disagreed with the effective 
date of the award, and a rating decision of June 1995 revised 
the date to July 21, 1987.  The appellant continues to 
prosecute his appeal, asserting entitlement to pension 
benefits effective March 1, 1983, the date of a prior 
termination of pension benefits.

In March 1999, the Board of Veterans' Appeals (Board) 
determined that the appeal included questions of clear and 
unmistakable error in prior rating decisions, in addition to 
the question of the effective date of entitlement based on 
the purported claim that resulted in the September 1993 
rating decision.  The Board remanded the case for the RO to 
adjudicate the CUE elements of the appeal.  The case is now 
returned to the Board for appellate review.



FINDINGS OF FACT

1.  The RO notified the appellant by letter of September 21, 
1983, of the August 1983 rating decision to terminate his 
pension benefits effective November 1, 1983, providing the 
reason, his appellate rights and the time limit to appeal.

2.  The appellant did not file a notice of disagreement with 
the August 1983 rating decision prior to September 21, 1984.

3.  VA did not discontinue payment of pension benefits before 
the last day of the month in which the discontinuance was 
approved.

4.  Evidence of record for the August 1983 rating decision 
was both for and against termination of pension benefits.

5.  The September 1993 allowance of pension benefits resolved 
a claim filed on April 25, 1984.

6.  The RO did not discharge the duty to assist the appellant 
to develop the facts pertinent to the April 25, 1984, claim 
prior to the June 1986 disallowance of that claim.

7.  The veteran was permanently and totally disabled due to 
psychiatric causes within a year of the April 25, 1984 claim.


CONCLUSIONS OF LAW

1.  Discontinuance of payment of pension benefits on November 
1, 1983, pursuant to the rating decision of August 1983, 
complied with statutory and regulatory procedure then in 
effect.  38 U.S.C. § 3012(b)(5) (1982); 38 C.F.R. § 3.105(f), 
3.501(e) (1983).

2.  The August 1983 rating decision became final September 
21, 1984.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.160(d), 
19.129(a) (1983).

3.  There was no clear and unmistakable error in the August 
1983 rating decision to discontinue pension benefits.  
38 C.F.R. §§ 3.104(a), 3.105(a) (1983).

4.  The appellant filed an informal claim for pension 
benefits on April 25, 1984.  38 C.F.R. § 3.155(a) (1983).

5.  The RO's failure to assist the appellant to develop facts 
pertinent to his April 1984 claim for pension benefits 
violated due process, vitiating any potential finality of the 
June 1986 rating decision.  38 C.F.R. §§ 3.103(a) (1983); 
Tetro v. West, 13 Vet. App. 404 (2000).

6.  April 25, 1984, is the proper effective date of the 
September 1993 award of pension benefits.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The appellant initially filed an application for pension 
benefits in December 1972.  He asserted that a psychiatric 
disorder rendered him permanently totally disabled.  On VA 
psychiatric examination March 1973, the appellant gave a 
post-service history of high school course work and work at 
unskilled labor until he stopped working in 1969 due to 
mental illness.  Then he lived on unemployment benefits and 
help from his family until beginning receipt of Social 
Security pension about 1972.  The appellant presented as 
sulky and disgusted, sullen, unspontaneous and distracted.  
He responded to questions initially stating, "I don't 
know," subsequently becoming more communicative and 
reporting his current psychiatric treatment.  He reported 
nearly complete idleness at home.  He complained of mental 
dullness from tranquilizers.  His sister reported the 
appellant had frequent dizzy spells, was generally sad, and 
almost completely mute, except occasionally he was excited 
and argumentative; the family kept him sedated to control his 
excited phases.  He reported insomnia and tearfulness at 
night and occasionally hearing voices call his name.  The 
examiner noted apparent difficulty in concentration.  His 
insight, judgment and memory were grossly impaired.  The 
diagnosis was schizophrenic reaction, undifferentiated type, 
severe.

In an April 1973 rating decision, based on the March 1973 VA 
psychiatric examination, VA found the appellant to be 70 
percent disabled by undifferentiated-type schizophrenia under 
VA's schedule for rating disabilities.  The RO also found the 
appellant unable to engage in a gainful occupation and thus 
entitled to a permanent and total rating for pension 
purposes.

A February 1982 letter from the SSA notified the appellant of 
its finding that he was no longer disabled and of termination 
of his SSA benefits.  In October 1982, the appellant sought 
an increase in his VA pension benefits, informing the RO that 
the Social Security Administration (SSA) had found that he 
was no longer disabled and had discontinued his SSA 
disability benefits.

The November 1982 decision of a SSA Administrative Law Judge 
(ALJ) found that the medical evidence available showed that 
the appellant's condition was not attended by clinical 
findings that met or equaled the SSA criteria of disability.  
The ALJ found that the November 1981 clinical notes from 
Carolina Mental Health Center [also of record with VA] were 
unremarkable, with hysterical personality and Valium 
dependence the only diagnoses.  The ALJ found that prior 
diagnoses of schizophrenia resulted from uncooperative 
behavior in examinations and the appellant's factitious 
representation of symptoms that were contradicted in clinical 
records and on longer periods of observation by other 
psychiatrists.  The ALJ gave controlling weight to the 
examiner who found the appellant not to be psychotic or to 
manifest psychotic behavior, to overmedicate himself with 
Valium, probably unbeknownst to his treating physician, and 
who assessed the appellant as with good emotional residual 
functional capacity for simple, routine, repetitive tasks 
involving minimal contact with others.  The SSA's vocational 
expert confirmed a residual functional capacity sufficient 
for certain types of work.  The ALJ found that the appellant 
magnified his complaints and his recital of apparent 
delusional or hallucinatory experiences were not credible, 
that he could perform unskilled, simple, routine, repetitive 
tasks involving minimal contact with others, but he should 
avoid work that could be hazardous because of his Valium 
dependence.  Finally, the ALJ affirmed the termination of SSA 
disability benefits.

In a November 1982 statement, Reverend M.A. reported his 
acquaintance with the appellant since before 1940, their 
military service together, that he witnessed the appellant 
injure an eye and a testicle with residual deterioration of 
vision necessitating eyeglasses and residual suffering and 
ailing from the blow to the testicle.

The appellant had a VA examination in January 1983.  The 
examiner did not review other medical records or the 
appellant's VA claim folder.  The appellant came to the 
office accompanied by his wife, who was not present during 
the examination.  He was tense and anxious, reporting he had 
been unable to work for 13 years.  The examiner noted his 
complaints were vague.  He complained that he isolated 
himself and reported that he related well with others.  On 
mental status examination, affect did not correspond to 
complaints; there was no thought disorder; he expressed 
himself coherently, relevantly and in a well organized 
manner.  There were no current delusions or hallucinations, 
but he reported occasionally hearing voices calling his name.  
He was well oriented in three spheres, with well-preserved 
memory, without depressive signs, suicidal ideation, or 
impairment in judgment.  Diagnosis was deferred pending 
psychological testing.

On VA psychological testing in March 1983, the appellant 
denied awareness of the date, uncertainty about his age, 
whether he was married or had children, but subsequently 
stated he thought he had a little daughter.  He expressed 
uncertainty whether he had been in the service, and then 
stated he had served for many years.  He reported he had 
arrived by ship, lived both near and far away, and was so 
incoherent in response to other questions and produced such 
nonsensical responses to tests that the testing was canceled.  
Taken at face value, the examiner stated, the test data and 
interview suggested gross emotional deterioration; clinical 
observation tended to suggest an active psychosis.  The 
examiner recommended a period of hospitalization to reach a 
final diagnosis.

On VA hospitalization for 19 days in April and May 1983, the 
appellant reported he was under private psychiatric treatment 
and had been on Valium for 12 years.  On admission he was 
oriented and alert, reporting his main symptoms as insomnia, 
sadness, and cold sensation in his body.  He sought Valium 
while hospitalized.  His Valium dosage was reduced with an 
intention to discontinue, with withdrawal symptoms observed, 
but the appellant sought discharge before that was 
accomplished.  While hospitalized, tests done for 
psychological evaluation suggested active psychosis and few 
signs that suggested organicity.  The final diagnoses were 
substance abuse disorder (Valium), left varicocele, and 
seborrheic dermatitis of the scalp and face.

In August 1983 the RO determined the appellant was not 
permanently and totally disabled.  The rating decision listed 
only non-service-connected disabilities, schizophrenic 
reaction, no residuals, severe dermatitis, head and face, and 
mild left varicocele, each rated 0 percent disabling.  In a 
letter dated September 21, 1983, the RO informed the 
appellant of its August 1983 finding.  The letter also 
informed him of the termination of pension not earlier than 
November 1, 1983, and of his due process rights to a hearing, 
representation, submission of additional evidence, and to 
appeal.

The appellant submitted additional evidence in September 
1983, including the November 1981 records referenced in the 
November 1982 ALJ decision showing termination of services in 
November 1981 with a final diagnosis of hysterical 
personality disorder and Valium dependence, unchanged, along 
with prior treatment records beginning in November 1970.  The 
appellant submitted prescriptions for Valium, Dalmane, and 
Antivert.  A September 1983 statement from N. Rosario Santos, 
M.D., reported a therapy session that month in which the 
appellant reported little sleep and getting lost in known 
places.  He discussed ideas about impotence related to his 
left testicle.  He did not display unrealism, or receptual 
[sic] or ideation confusions.  He revealed anxious affect and 
depressed state of mind.  He was oriented with some memory 
dysfunction for recent or immediate events.  The diagnosis 
was anxiety disorder.

In an October 1983 statement, the appellant's wife reported 
she was "sick with her nerves," as was her daughter, 
because of the appellant's condition.  She opined that the 
appellant could not be expected to work because of the 
medication he had been prescribed during many years of state 
and private mental health treatment.

In an October 1983 statement, L. Rodriguez, M.D., reported 
treating the appellant since 1981 for psychiatric illness.  A 
November 1983 general medical questionnaire completed by Dr. 
Rodriguez for the state Disability Determination Program 
indicated a history of mental illness since 1970, anxiety and 
very nervous, occasional functional deterioration, with 
reference by the appellant to his left testicle and left eye.  
Dr. Rodriquez indicated the appellant suffered a limitation 
as of January 9, 1981.

In a November 1983 psychiatric questionnaire, N. Rosario, 
M.D., reported seeing the appellant monthly since April 1982.  
He noted the appellant's symptoms as reported by his wife, 
including tendency to lose control, poor sleep, intolerance 
of groups or noise, general disinterest, disorientation, and 
ideas of physical and sexual impotence related to a testicle 
injury.  There were symptoms of anxiety.  The doctor stated 
the appellant had been suffering from depressive anxiety 
since 1970 according to the history presented.  His wife 
accompanied the appellant to the examination, reporting a 
tendency to get disoriented alone.  On his last examination, 
November 1983, the appellant was dressed carelessly, only 
answered direct questions in a low voice with slow flow of 
thoughts, logical and coherent with a tendency to 
circumstantiality.

October 1983 statement from the appellant's sister, brother, 
mother, and an acquaintance of over 20 years all reported 
that the appellant returned from service with sick nerves and 
that he continued to have sick nerves for which he had been 
treated medically for a number of years.

A December 1983 inquiry from a state official reported the 
appellant's assertion that he had submitted additional 
evidence to show continuing entitlement to pension during the 
30 days provided in the notice letter of September 1983, but 
his pension had been terminated nonetheless.  In a December 
1983 response, the RO reported that the evidence the 
appellant submitted in September 1983 was already of record, 
and absent new evidence, his pension was terminated on 
November 1, 1983.

In December 1983, the RO received additional medical evidence 
from the appellant and his request to reconsider his 
entitlement to pension benefits.  In December 1983, the RO 
confirmed the decision to terminate pension benefits.  In a 
February 1984 statement, the appellant's son wrote that the 
appellant's condition affected the whole family, causing 
hardship and nervous stress; he submitted copies of 
prescriptions as evidence of the appellant's continuing 
treatment.  In February 1984, the RO confirmed that the 
appellant was not permanently and totally disabled.  The RO 
informed the appellant in a February 1984 letter, again 
stating the reasons for the decision and the appellant's due 
process and appellate rights.

In a letter of March 15, 1984, the appellant's attorney, 
referencing language in the February 1984 RO letter, stated 
the appellant's belief that a recent decision was incorrect, 
"and for that reason . . . request a personal hearing to 
present evidence . . . to support the claim."

In an April 1984 statement, the appellant requested a 
hearing, reporting that his nervous condition was getting 
worse daily, that he was treated by multiple doctors, and 
that both VA and SSA had terminated his benefits.

In a statement of January 1985, the appellant's wife wrote 
that the appellant's doctors said he could not work because 
of medication that made him sleepy.  She reported he had 
tried to find work, but no one would hire him because his 
medication would not let him work to capacity, or employers 
feared an accident.  She reported her own emotional and 
economic hardship due to the loss of SSA and VA benefits.  
She attached a prescription label for Thorazine to a March 
1985 statement to the same effect.

The appellant had a hearing before a VA hearing officer at 
the RO in August 1985.  The hearing officer stated that the 
purpose of the hearing was to submit evidence to reopen a 
claim for pension, which had been denied and was not then on 
appeal.  The appellant was present at the hearing, but did 
not testify.  There was testimony from Reverend A., from a 
private psychiatrist, from the appellant's wife, and from his 
sister.  Reverend A. testified to having witnessed the 
appellant sustain an injury to an eye and a testicle while in 
service.

Dr. Fernandez Cuevas read into the record a statement also 
submitted separately, reporting the appellant's report of eye 
and testicle injuries in service, at which time he developed 
episodes of intense anxiety with depression, multiple 
somatizations and recurrent testicular pain.  The doctor 
reported the appellant's treatment history since 1961 and his 
SSA and VA benefit histories.  The doctor reported treating 
the appellant since January 1985, most recently in August 
1985.  He described the appellant's symptoms as including 
anxiety, depression, somatization, memory impairment, and 
occasional psychotic episodes.  He stated they seriously 
limit the appellant's ability to express himself on social 
occasions and in his work; he understood the appellant to be 
unable to do any type of work in the labor force, and that 
his potential for vocational rehabilitation was very poor.  
He spoke at length about the functional consequences of 
chronic somatization and opined, essentially, that the 
appellant's symptomatology was chronic and entrenched.  He 
stated that on his review of available records, he saw no 
basis for VA's termination of benefits other than a single 
examination and hospitalization.  He said, essentially, that 
he had not been treating the appellant at the time his 
pension benefits were discontinued; treatment at that time 
was from Dr. Rosario.

The appellant's sister testified that the appellant's nerves 
caused dizzy spells, fits of crying, and bad moods, and the 
symptoms became worse every day since 1970.  The appellant's 
wife testified that the appellant had not worked since 1970 
and that he had made no effort to obtain work.

At the August 1985 hearing, the appellant submitted May 1984 
initial evaluation and January to March 1985 outpatient notes 
from a state mental health clinic.  The records show that he 
sought treatment voluntarily.  His complaints were inability 
to sleep, hearing voices, inability to do anything, and 
having to be alone.  His general appearance was sick.  He was 
unkempt, with a bad-tempered facial expression.  He avoided 
eye contact and had an absorbed look.  His attitude was 
friendly and cooperative.  Motor activity was unremarkable.  
Speech was low in volume and slow.  His thought revealed lack 
of ideas, flight of ideas, slow thinking.  Continuity of 
thought was relevant, and there were no language defects.  
There were phobic, suicidal, and homicidal preoccupations and 
thought disturbance comprising referent ideas; he stated 
people talk about him.  His state of mind was expansive and 
his affect was normal.  He had poor judgment and no 
introspection.  He was noted to have a history of neurosis, 
[illegible] and anxiety.  There was limited concentration and 
contact with significant reality.  The appellant's sister 
reported the appellant felt like he was in another world and 
did not respond when spoken to.  She reported his peculiar 
behavior, including that he once ran naked through the town.  
The diagnosis was schizophrenic disorder.  Global assessment 
of functioning was poor.  Another diagnostic impression 
included histrionic personality.  A plan was made for 
psychotherapy, with psychiatric follow-up for 
pharmacotherapy.  The disposition included a history of 
Valium dependence and current crisis of the death of his 
father.  The outpatient notes document medication and 
irregular group therapy.

Dr. Fernandez Cuevas's written August 1985 statement reported 
the appellant's last appointment had been that month.  He 
opined that his set of symptoms was compatible with a 
diagnosis of severe generalized anxiety neurosis with chronic 
recurrent depression with psychotic aspects.  In addition to 
disability for any work, the doctor opined that the appellant 
needed a guardian to manage his funds, supervision in simple 
tasks, and assistance in travel to doctor's appointments and 
in his continuous psychiatric treatment.

Among materials submitted at the August 1985 hearing was a 
July 1985 complaint against the SSA filed in U.S. District 
Court.  It asserted the appellant's unemployability, listed 
his symptoms and medications, and asserted that the 
termination of SSA disability benefits after over 10 years 
was arbitrary.

The appellant had a VA psychiatric examination in October 
1985.  The examiner reported review of the appellant's 
medical records, noting that the only psychiatric evaluation 
of record was the 1983 hospitalization for observation and 
evaluation purposes.  Currently, the appellant failed to give 
personal identification data, stating "I don't know" in 
response to all questions.  All efforts to obtain information 
were fruitless.  The examiner described the appellant 
presenting a negativistic attitude, and the examination was 
discontinued.  The diagnoses included dysthymic disorder; 
substance abuse disorder, alcohol and Valium; and borderline 
personality.  The appellant was felt able to handle his own 
funds.

October 1985 VA general medical examination was essentially 
normal, including normal findings for the skin.  The only 
diagnosis was left varicocele.  Ophthalmologic examination 
diagnosed hyperopic astigmatism with myopia, bilaterally, and 
binasal pingueculae.

The appellant was hospitalized for observation and evaluation 
at a VA medical center for 57 days from November to December 
1985.  On admission, prior admissions and history of 
treatment at state facilities was noted.  The appellant 
reported that medication given until he began seeing a 
private psychiatrist had been ineffective, but that recent 
changes in medication had been helpful.  The appellant 
complained of insomnia, hearing voices calling him, poor 
appetite, thinking he was losing weight, poor sex drive for 
10 years, episodes of tension, ideas of worthlessness and of 
suicide, irritability, and ideas of aggression at home.  
Objectively on admission, he was alert, avoided eye contact, 
answers were scanty and mostly nonverbal.  He had a blunted 
affect and was disoriented in time and place.  Initially, he 
was placed in psychiatric intensive care for constant 
observation.  He was seen speaking in a low pitched, 
monotonous voice and to have slight psychomotor retardation.  
He was coherent, relevant, logical, with no ideas of 
reference, no aggressive ideas, and  not suicidal or 
homicidal.  His mood was one of sadness.  His affect was 
blunted.  He was well oriented to person and place, but not 
to time.  His memory was impaired for recent and past events; 
judgment and insight were poor.  When transferred to a 
general ward, he adapted well, participating in ward 
activities.  In occupational therapy, he was found to be 
anxious and depressed and with many somatic complaints.  He 
tolerated weekend passes well.  Neurologic evaluation 
including EEG (electroencephalogram) was normal.  
Psychological evaluation yielded the diagnosis of a chronic 
schizophrenic disorder.

The appellant improved during hospitalization and was 
discharged to continue treatment at a public mental health 
clinic.  The final diagnosis was dysthymic disorder and 
borderline personality with no physiologic disorders, 
moderate psychosocial stress, and poor global functioning.  
He was deemed competent to handle his funds.

In June 1986, the RO adjudicated entitlement to pension 
benefits.  The June 1986 rating decision denied entitlement 
to pension benefits, finding the appellant not permanently 
and totally disabled for pension purposes even upon 
consideration of extra-schedular entitlement.  The RO 
notified the appellant of the decision and of his appellate 
rights in a letter dated July 15, 1986.  On July 21, 1987, 
the RO received a letter from the appellant's attorney 
stating he had remitted a request for a hearing to the VA 
hospital by certified mail on March 26, 1987, to which he had 
received no response.  He requested a response to the request 
for a hearing.

Since July 21, 1987, the appellant has submitted numerous 
copies of evidence previously of record.  He has also 
submitted medical evidence predating either the August 1983 
or the June 1986 decisions that was not previously of record; 
medical evidence post-dating June 1986; his and other lay 
statements post-dating June 1986; the transcript of an 
October 1987 RO hearing and SSA records submitted at that 
hearing; and private medical statements and records, VA 
medical records, and lay statements.

The SSA records comprised an ALJ recommended decision dated 
in February 1986 finding that the veteran had been, for SSA 
purposes, disabled from February 1982.  The ALJ relied upon a 
June 1983 VA report of psychological testing by Dr. Agostina 
(entered into the veteran's VA claims folder in December 
1999), the VA psychiatric examination in March 1983, and a 
December 1983 private psychiatric evaluation by Dr. Bernal 
(entered into the VA claims folder in December 1999).  The 
June 1983 psychological testing found the veteran's level of 
functioning very deteriorated and primitive, with at best 
tenuous and often non-existent contact with reality.  The 
March 1983 VA examination report noted clinical observations 
suggestive of active psychosis.  The December 1983 private 
report stated the veteran's judgment for shopping and 
reaching conclusions was nil, his insight nil, and his 
capacity to manage his funds nil.  Additionally, the ALJ 
summarized the findings of the SSA's impartial medical 
adviser, who, she reported, examined the entire record and 
longitudinal medical history, finding no doubt about the 
chronicity and severity of the psychiatric impairment, and 
further, that "ups and downs" in behavior were 
characteristic of the disorder.  The medical adviser opined 
the disorder precluded any type of substantial gainful 
activity.  A January 1986 SSA medical summary identified the 
presence of paranoid schizophrenia, delusions or 
hallucinations, incoherence, loosening of associations, 
illogical thinking, or poverty of content of speech 
associated with blunt and flat affect, and emotional 
withdrawal and/or isolation.

Also submitted at the October 1987 RO hearing was a May 1986 
SSA Appeals Council ruling that adopted the ALJ's decision in 
part, holding the appellant to be entitled to a period of 
disability beginning on February 1, 1982.

Statements by Dr. Fernandez Cuevas of September 1987 and 
January 1988 report chronic symptoms with guarded prognoses.  
The latter statement opined the veteran was disabled from any 
work or remunerative activity.

The RO denied pension benefits in January 1988, notifying the 
veteran of the decision and of his appellate rights in 
January 1988.  The appellant submitted additional evidence in 
February 1988 and requested reconsideration.  The RO 
confirmed that decision in October 1988, notifying the 
appellant of the decision and of his appellate rights in 
November 1988.  In December 1988 the appellant disagreed with 
the October 1988 decision, responding to a November 1988 
notice.  The case subsequently reached the Board on appeal.  
The Board remanded the case in June 1991, and while in remand 
status, in September 1993, the RO granted pension benefits 
effective March 1, 1988, subsequently revising the effective 
date to July 21, 1987, in a June 1995 rating decision.

Included in evidence submitted in support of the appeal from 
the effective date of pension benefits, attached to a 
statement in support of claim dated in August 1994, is a copy 
of a letter dated March 26, 1987, from the appellant's 
attorney, addressed to VA at the U.S. Courthouse and Federal 
Building, Hato Rey, Puerto Rico.  The letter asserted error 
in the July 15, 1986, decision.  Counsel asserted the 
decision had considered only disability of a testicle without 
considering the appellant's severe emotional condition, and 
that no determination was made regarding the psychiatric 
condition.  Counsel requested a hearing for the appellant to 
present lay and expert witnesses.

In an April 1995 statement in support of his claim for an 
earlier effective date of pension, the appellant asserted 
that the issue in his case had never been entitlement to 
pension, but whether the 1983 termination had been proper.  
He asserted that he had prosecuted his claim continuously 
since the termination.  He argued VA's failure to adhere to 
numerous laws, regulations and precedent court decisions 
governing termination of pension benefits.  Specifically, he 
asserted that prior to termination VA failed to consider 
38 U.S.C. §§  1502(a)(1), 7104(a); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.343(a), 3.344(a), (c), 4.1, 4.2, 4.15, 4.130.  He 
also cited numerous decisions of the United States Court of 
Appeals for Veterans Claims (previously United States Court 
of Veterans Appeals) (Court) as controlling precedent 
compelling restoration of pension benefits.  Additionally, he 
asserted that he was a member of the class of veteran VA 
beneficiaries whose 100 percent disability ratings for 
psychiatric illness had been reduced as part of a mass review 
of such cases by the San Juan RO.  See Giusti-Bravo, et al., 
v. U.S. Dept. of Veterans Affairs, Civ. No. 87-0590 
(CC)(D.P.R.).  With his statement, he submitted the first and 
last pages of a November 1994 Board decision in the matter of 
another veteran, ruling on reconsideration that the August 
1984 termination of that veteran's pension benefits had been 
void ab initio.

Evidence submitted directly to the Board in December 1999 
comprised VA hospital records of April and May 1983 and the 
report of June 1983 VA psychological testing, supra, not 
previously of record and private medical records and 
statements from December 1971 to December 1983, some 
previously not of record.  A July 1982 psychiatric evaluation 
report form Dr. Rosario diagnosed anxiety reaction with 
hysterical manifestations and concluded with the doctor's 
opinion that due to the veteran's anxiety, he was not "apt 
at present to perform remunerative labor in industry."  In 
May 2000, the appellant produced a waiver of his right to 
initial consideration of these materials by the RO.


II.  Analysis

The correct effective date of pension benefits in this case 
may result from either of two circumstances.  It may derive 
from the date of the claim that gave rise to the current 
benefits, including a claim pending in August 1983 or June 
1986, if such a claim had not become final.  Or, if the 
rating decision of August 1983 or June 1986 had been finally 
adjudicated, see 38 C.F.R. § 3.160(d) (1999), and pension was 
terminated or denied due to clear and unmistakable error, the 
effective date of the pension benefits is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. §§  3.105(a); 3.400(k) (1999).


A.  Rating Decision of August 1983


1.  Effective Date Based on Date of Claim

Effective dates of VA benefits generally, with certain 
exceptions that do not apply here, are in accordance with the 
facts found, but not earlier than the date of application for 
the benefit.  38 U.S.C.A. § 5110(a) (West 1991); see 
38 C.F.R. § 3.400 (1999).  Pension benefits may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1) (1999).  Within that limitation, an award of 
disability pension is effective from the "date of receipt of 
claim or date on which the veteran became permanently and 
totally disabled, if claim is filed within one year from such 
date, whichever is to the advantage of the veteran.   
38 C.F.R. § 3.3400(b)(1)(i) (1999).

The current effective date of the appellant's pension 
benefits is based on the RO's determination that the award of 
benefits resulted from a July 21, 1987, claim for pension 
benefits.  The first analysis necessary in this case is to 
determine if there was a claim for pension pending prior to 
July 21, 1987, that had not been finally adjudicated such 
that it must be construed as the claim that ultimately 
resulted in the September 1993 grant of pension benefits.

The appellant filed a claim for an increase in his pension 
benefits in May 1982 when the SSA decided to terminate his 
social security disability benefits.  The RO gathered 
evidence relating to the extent of the appellant's disability 
and, based on that evidence, proposed termination of pension 
benefits, implementing the proposal in a rating decision of 
August 1983.  The RO notified the appellant by letter dated 
September 21, 1983.  Statute and regulation provide that a 
claimant for VA benefits may initiate an appeal with a notice 
of disagreement filed within one year of the date of the 
letter notifying him or her of the decision and of the right 
to appeal.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (1999); 38 C.F.R. § 19.129 (1983).  The notice of 
disagreement must be filed with the VA office that notified 
the claimant of the determination with which he or she 
disagrees.

The appellant asserts that he appealed from that decision, 
and in its March 1999 remand, the Board construed a March 15, 
1984, letter from his then-attorney as a notice of 
disagreement.  However, when, in October 1991, the appellant 
petitioned the United States Court of Appeals for Veterans 
Claims (then the United Stated Court of Veterans Appeals) 
(Court) for a writ of mandamus to compel VA to issue a 
decision in an appeal he asserted was nine years old, the 
Court found there was not a nine year old appeal, but that 
the only appeal ever filed in the history of the appellant's 
award of VA pension benefits was from an October 1988 rating 
decision that denied pension benefits.

The hearing requested in March 1984 did not occur until 
August 1985, nearly a year after the September 21, 1984, 
deadline to initiate an appeal from the August 1983 rating 
decision.  It could not upon transcription of the record have 
been a notice of disagreement.  Cf. Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (an oral statement can be a NOD when made 
during a timely RO hearing later reduced to writing in a 
transcript).  Nothing else filed prior to September 21, 1984, 
could be a notice of disagreement.  The August 1983 decision 
became final on September 21, 1984.  38 C.F.R. § 3.160(d) 
(1999).  Consequently, the effective date of the pension 
benefits awarded in September 1993 cannot be derived from the 
claim that precipitated the August 1983 rating decision.  
38 C.F.R. § 3.400 (1999).


2.  Clear and Unmistakable Error

"The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time . . . .  38 C.F.R. § 3.104(a) 
(1999).  As discussed above, the rating decision of August 
1983 became final one year following the date of the letter 
notifying the appellant of it.  An RO decision that has 
become final generally may not be reversed or amended in the 
absence of CUE.  See 38 U.S.C.A. § 5109A (West Supp. 2000) 
(codifying VA regulation 38 C.F.R. § 3.105(a)).

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.

38 C.F.R. § 3.105(a) (1999).

The Court has defined CUE as follows:

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied . . . .  [CUE 
is] the sort of error which, had it not 
been made, would have manifestly changed 
the outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

"A determination that there was a '[CUE]' must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  3 Vet. App. at 314.  Therefore, regardless 
of how persuasive evidence submitted since the August 1983 or 
the June 1986 decision, respectively, may have been had it 
been of record when each decision was made, that evidence may 
not be considered to determine whether CUE was committed in 
making either decision.  The appellant may not obtain a 
retroactive payment of pension benefits with new evidence 
submitted to show he was permanently and totally disabled at 
the time a now final decision found otherwise.  Even if the 
new evidence proved undebatably that he was individually 
unemployable when either now-final decision was made, such 
evidence would not prove that it was a clear and unmistakable 
evidence to have decided otherwise in August 1983 or in June 
1986, based on the evidence of record then.

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id. at 313.  
Moreover, a CUE claim must identify the alleged error(s) with 
"some degree of specificity".  Crippen v. Brown, 9 Vet. App. 
412, 420 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different" had the error not been 
made).

The appellant has resubmitted evidence previously of record.  
He has made no explicit argument or assertion that any 
specific facts as they were known at the time of any past, 
final decision were not before the decisionmakers.  The Board 
can only infer from the resubmission of evidence previously 
before the RO that he is fundamentally arguing for a 
reweighing of the evidence.  Such reweighing is beyond the 
scope of any determination whether there was CUE in the past.  
"[R]eweighing is not a permissible basis for a CUE claim; 
Russell, 3 Vet. App. at 313; when there is evidence both pro 
and con on the issue it is impossible for the appellant to 
succeed in showing that "the result would have been 
manifestly different."  Simmons v. West, 13 Vet. App. 501, 
506 (2000) quoting Fugo v. Brown, 6 Vet. App. at 44.

The appellant has also alleged that the RO failed to adhere 
to controlling statutes and numerous regulations.  "[B]road-
brush allegations of 'failure to follow regulations' or 
'failure to give due process,' or any other general, non-
specific claim of 'error.'"  Id.  The appellant identified 
specific laws and regulations.  Although he did not 
articulate how the RO failed to follow them, or how the 
result would have been manifestly different had they been 
followed, the laws and regulations he identified are 
pertinent to pension benefits and to the terminations of such 
benefits and consideration by the Board is warranted.

The appellant also cited numerous Court decisions to support 
his argument that his pension benefits were wrongly 
terminated by the August 1983 rating decision and wrongly 
denied in June 1986.  In determining whether there was CUE in 
a final rating decision, as noted above, only the law in 
effect at the time of the alleged CUE is pertinent.  Russell 
v. Principi, 3 Vet. App. at 314.  The Court was not 
constituted until passage of the Veterans Judicial Review Act 
of 1988 (codified generally at 38 U.S.CA. Chap. 72 (West 1991 
& Supp. 2000).  Decisions of the Court invalidating VA 
interpretations of its laws and regulations or creating new 
legal doctrine do not have retroactive effect.  VAOPGCPREC 9-
94; see Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(doctrine of VA's constructive notice for the purpose of 
claims adjudication of VA records does not predate Court 
decision Bell v. Derwinski, 2 Vet. App. 611 (1992), which 
created the constructive notice doctrine).  Moreover, even if 
a decision of the Court were deemed a change in the law, the 
regulation governing revision of decisions excludes changes 
in the law as a basis for revising decisions.  38 C.F.R. 
§ 3.105 (1999).  Consequently, the cases cited by the 
appellant cannot, as a matter of law, support his claims of 
CUE.

The veteran's argument that his case is one of those subject 
to the Giusti-Bravo case, involving mass reduction of 100 
percent psychiatric disability ratings, lacks merit.  The 
veteran did not have a 100 percent psychiatric disability 
evaluation when his pension was terminated.  His psychiatric 
disability had been evaluated as less than 100 percent, but 
had been deemed sufficiently severe to qualify him for 
pension.  

Pursuant to the August 1983 rating decision, the RO 
terminated pension benefits effective November 1, 1983, 
consistent with the administrative procedures governing that 
action at that time.  See 38 C.F.R. § 3.105(f) (1983) (notice 
and timing requirements for reduction or termination of 
pension benefits).  Thus, there was no purely administrative 
CUE.

The record before the RO in August 1983 contained evidence 
for and against finding the appellant not to be permanently 
and totally disabled for pension purposes and for and against 
reducing his schedular rating.  The November 1982 SSA ALJ 
decision that the appellant submitted alone provided 
sufficiently strong evidence against the appellant's 
continued entitlement to VA pension benefits that there could 
not have been a clear and unmistakable error of fact in the 
August 1983 decision.

The appellant asserted in his April 1995 statement that the 
RO did not comply with 38 U.S.C.A. § 1502(a) (West 1991) 
(codified in August 1983 as 38 U.S.C. § 502(a) (1982).  This 
statute defines permanent and total disability for pension 
purposes.  The claim that VA committed CUE by failing to 
follow this law is fundamentally a dispute over the weighing 
of the evidence that informed the essentially factual 
determinations with respect to pension entitlement.  
38 U.S.C. § 502(a) (1982).  Such a factual dispute cannot 
satisfy the requirement of a claim of CUE in this case, 
because the record in August 1982 did contain evidence that 
he was not unemployable and that the disability previously 
found permanent was not permanent.  The appellant cannot 
obtain reweighing of the evidence with a claim of CUE.  
Simmons, 13 Vet. App. at 505.

The appellant claimed that the RO did not consider 38 U.S.C. 
§ 7104(a).  The part of this section pertinent to the 
appellant's CUE claim states, "Decisions of the Board shall 
be based on the entire record in the proceeding and upon 
consideration of all evidence and material of record and 
applicable provisions of law and regulation."  The 
appellant's argument is flawed for two reasons: The section 
was not enacted until November 1988, and it pertains to 
decisions of the Board, not of the RO.  See 38 U.S.C.A. 
§ 7104(a) Historical and Statutory Note 1988 Amendment (West 
1991).

VA regulation in 1983 did require "review of the entire 
evidence of record," 38 C.F.R. § 3.303(a) (1983).  The 
regulation did not require that each item of evidence be 
identified and discussed in a rating decision, and failure to 
due so is not evidence of failure to review the evidence.  
Gonzales v. West, No. 00-7018 (Fed. Cir. July 12, 2000).  
Therefore, "absent specific evidence indicating otherwise, 
all evidence contained in the record at the time of the RO's 
determination . . . must be presumed to have been reviewed 
. . ., and no further proof of such review is needed." Id. 
slip op. at 7.  The appellant's mere assertion that the RO 
did not review the entire record cannot establish CUE in the 
August 1983 rating decision.

The appellant cited regulations requiring that both medical 
examinations and rating decisions consider a disability in 
relation to its history, 38 C.F.R. § 4.1 (1983), and that 
examination reports be interpreted in light of the whole 
recorded history.  38 C.F.R. § 4.2 (1983).  The August 1983 
rating decision noted the termination of his social security 
benefits, and the appellant had submitted SSA records 
pertinent to the termination of those benefits, which 
presented the history of the disability.  The April to May VA 
hospitalization report provided information on current status 
for comparison to the history of the disorder and permitted 
the conclusion that the symptomatology was not comparable in 
severity to that which obtained the prior 70 percent 
schedular rating and finding of unemployability.

The appellant asserts that the termination of pension was 
without consideration of individual unemployability on an 
extraschedular basis, 38 C.F.R. § 3.321(b)(2) (1992), or on 
the more subjective criteria of 38 C.F.R. § 4.15 (1983).  
However, the RO found that the appellant was employable.  
Consequently the cited regulations, which authorize a 
permanent and total rating for pension purposes predicated on 
a factual finding of unemployability, became moot.  Without 
the factual predicate for their application, there could be 
no clear and unmistakable error in not applying them.

The appellant's assertion of CUE in a failure to apply 
38 C.F.R. § 3.340 also amounts to a disagreement with the 
factual finding that his disability was not so severe as to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Such an assertion does not 
rise to the level of a valid claim of CUE.  Russell v. 
Principi, 3 Vet. App. at 313-14.

The assertion of CUE in failure to apply 38 C.F.R. § 3.343(a) 
(1983) is misplaced.  That subsection pertains to continuance 
of total disability ratings, "not granted purely because of 
. . . individual unemployability," as was the appellant's 
total rating.  Incidentally, 38 C.F.R. § 3.343(c) (1983), is 
also inapplicable to the appellant's case, because it 
pertains to termination of individual unemployability ratings 
awarded for service-connected compensation, not to pension 
benefits.

The section pertaining to stabilization of disability 
evaluations of more than five years duration, 38 C.F.R. 
§ 3.344(a) (1983), see 38 C.F.R. § 3.344(c) (1983), was 
applicable in August 1983, as the appellant's disability 
rating, 70 percent for schizophrenia and permanent and total 
for pension purposes, was in effect for five years.  However, 
there was no CUE in the application or failure of application 
of the regulation.  The RO concluded that the symptomatology 
clearly did not warrant the current rating or pension 
benefits.  The regulation requires that long-standing ratings 
not be reduced on the basis of examinations less full and 
complete than those upon which the rating was based.  The 
record includes the examination upon which the rating was 
based, and the rating was reduced on examinations far more 
extensive and exhaustive than was the examination based upon 
which the pension benefit and the schedular evaluation were 
granted.

The regulation also provided that diseases subject to 
temporary or episodic improvement, e.g., psychotic reactions, 
not be reduced based on a single examination unless all the 
evidence of record clearly warrants the conclusion that 
sustained improvement had been demonstrated.  Whether the 
record showed sustained improvement is debatable, considering 
the lapse of only two months from VA examination to 
completion of the period of hospitalization.  However, the RO 
addressed the change in diagnosis, finding he did not have a 
mental disorder.  Upon finding the appellant had no mental 
disorder, the question of sustained improvement of the 
previously diagnosed disorder became moot.  The finding that 
there was clearly inadequate symptomatology to justify 
pension benefits was not clearly and unmistakably a violation 
of the legal criteria for the termination of pension.

Finally, the appellant asserts that the RO violated 38 C.F.R. 
§ 4.130 (1983), which sets forth the general principles for 
evaluation of psychiatric disorders.  The argument is 
misplaced.  Section 4.130 pertains to the criteria for 
schedular ratings, not pension based on individual 
unemployability.  See 38 C.F.R. § 4.17 (1983) (incorporating 
the schedular and extra-schedular criteria for individual 
unemployability).  The regulation cautions that care be taken 
upon encountering changes in diagnoses.  In light of the RO's 
acceptance of the change of diagnosis, the Board cannot now 
find that the RO failed to consider the effects of a change 
of diagnosis, nor is the reduction in the schedular rating to 
reflect that the appellant did not have the previous 
diagnosis a clear and unmistakable error of law, even if 
renaming the disability on the rating sheet to reflect the 
changed diagnosis would have been better administrative 
practice.  See 38 C.F.R. § 4.27 (1983).

In sum, the termination of pension benefits by the August 
1983 rating decision was based on controversial evidence and 
arguably imperfect execution of section 3.344(a).  It is not 
undebatable that termination of pension benefits was the 
wrong result.  There was no clear and unmistakable error, and 
the decision is not subject to reversal or amendment on that 
ground.  38 C.F.R. § 3.105(a) (1999).  Whereas there was no 
clear and unmistakable error in the August 1983 rating 
decision terminating pension benefits, the effective date of 
the September 1993 award of pension benefits cannot be 
amended to be what it would have been had there been clear 
and unmistakable error in the August 1983 termination of 
those benefits.  Id.


B.  Rating Decision of June 1986

1.  Effective Date Based on Date of Claim

The general discussion about effective dates of awards of VA 
benefits, supra, pertains also to the rating decision of June 
1986 and therefore is not repeated.

Consistent with recent judicial precedent, and for reasons 
unrelated to the timeliness of a NOD, the June 1986 rating 
decision is not final.  This case has sufficient similarities 
to the case of Tetro v. West, 13 Vet. App. 404 (2000) to make 
that case dispositive in the instant appeal.  In both Tetro 
and in this case, the question was whether a failure to 
satisfy VA's duty to assist claimants with well-grounded 
claims to develop facts pertinent to the claim, see 
38 U.S.C.A. § 5107(a) (West 1991), can vitiate the finality 
of an otherwise final VA decision.  The August 1985 medical 
testimony and written statement of Dr. Fernandez Cuevas were 
sufficient to well ground the claim for pension benefits.

In Caffrey v. Brown, 6 Vet. App. 377 (1994), Judge Steinberg 
summarized the history of the duty to assist pertinent to the 
instant appeal:

Before concluding that the duty to assist 
in this case was violated by the 
Veterans' Administration (now Department 
of Veterans Affairs) (VA or Department) 
Regional Office (RO) in 1975, 1978, or 
1979, it must first be determined whether 
such a duty to assist then existed.  The 
current statutory duty to assist in 
38 U.S.C. § 5107(a) was not enacted until 
1988 (then as § 3007(a)) when it was 
added by the Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 103(a), 102 
Stat. 4105, 4106 (1988) ("[Secretary] 
shall assist such a claimant [one who has 
submitted well-grounded claim] in 
developing the facts pertinent to the 
claim"). However, that enactment merely 
codified a regulatory obligation in 
38 C.F.R. § 3.103(a) (1987) that had 
existed since 1972 and that had provided, 
in terms indistinguishable from those 
later enacted in section 5107(a), that 
"it is the obligation of [VA] to assist a 
claimant in developing the facts 
pertinent to his [or her] claim."

Caffrey v. Brown, 6 Vet. App. 377, 385 (1994) (Steinberg, J. 
concurring in part and dissenting in part).

In Tetro, 13 Vet. App. 404, the appellant filed a claim for 
non-service-connected VA pension benefits that the RO denied 
in March 1985 on the basis that he was not precluded from 
substantially gainful employment by reason of total and 
permanent disability.  The claimant did not appeal.  After 
reopening the claim in August 1987 and obtaining another 
denial by the RO, the appellant appealed to the Board.  The 
Board remanded the case, and, while on remand, the appellant 
submitted a SSA decision that showed an award of SSA 
disability benefits contemporaneously with the RO's March 
1985 denial of pension benefits.  Upon return of the case to 
the Board, the Board denied the pension claim in March 1990, 
noting the SSA decision, but not obtaining the SSA records.  
When the appellant subsequently reopened his pension claim, 
the RO obtained SSA records and in December 1994 granted 
pension benefits on an extra-schedular basis, relying in part 
on the newly obtained SSA records.  In September 1995, the 
appellant filed a NOD with the effective date of pension 
awarded in the December 1994 rating decision.  The appellant 
argued that the Board's failure to assist him to develop his 
pension claim by obtaining SSA records was CUE in the 1990 
Board decision.

On appeal, the Court held, relying on the reasoning and 
ruling in Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999) 
(failure of VA to fulfill the duty to assist by obtaining 
pertinent service medical records "vitiates the finality of 
an RO decision for purposes of direct appeal"), that failure 
to obtain pertinent SSA records vitiated the finality of the 
Board's 1990 decision.  Tetro, 13 Vet. App. at 412.  The 
Court ruled that for purposes of awarding a proper effective 
date with respect to veteran Tetro's 1994 pension award, the 
August 1987 claim, the subject of the 1990 Board decision, 
remained open.  Id. at 412.  Cf. Simmons v. West, 13 Vet. 
App. 501, 506-09 (2000) (distinguishing breach of duty to 
assist in Hayre and Tetro, consisting of failure to obtain 
existing government records, which vitiated finality of 
decision, from breach of duty to assist by failure to afford 
VA examination, which merely did not create new evidence by 
providing VA examination, which did not vitiate finality of 
decision), see also Hurd v. West, 13 Vet. App. 449 (2000) 
(breach of duty to assist vitiates finality of otherwise 
final VA decision only if it is the type of "grave 
procedural error" contemplated in Hayre, such as failure to 
obtain records in government control).

In the instant case, the appellant informed the RO by 
submission prior to June 1986 of a copy of the complaint to 
the U.S. District Court that he was appealing from the 
termination of his SSA disability benefits.  The SSA Appeals 
Council decision restoring SSA disability benefits effective 
from their 1982 termination was dated in May 1986, and thus 
it predated and was available to the RO prior to the June 
1986 rating decision had VA then assisted the appellant by 
obtaining it and the related SSA documents from the SSA.  
That breach of the duty to assist was so like that in Tetro, 
13 Vet. App. 404, that the Board finds it was the type of 
grave procedural error that vitiates the finality of the June 
1986 rating decision.

In the instant case, the effective date of pension benefits 
must, absent earlier CUE in a final rating decision, be based 
on the date of the claim that gave rise to the September 1993 
allowance, but not earlier than the date entitlement arose, 
which, for claims filed prior to October 1, 1984, could be up 
to a year prior to the date of the claim if the claim was 
filed within one year of the date the veteran became 
permanently and totally disabled.  38 C.F.R. § 3.400(b)(1)(i) 
(1999).  The June 1986 rating decision recognized the 
appellant's April 25, 1984, statement declaring that his 
condition had become worse and he could not work as the claim 
to which that rating decision responded.  The Board agrees.  
As discussed above, there is a final determination in August 
1983 that the veteran was not entitled to pension.  That was 
less than a year prior to the April 25, 1984, claim, and the 
veteran's entitlement based on the April 1984 claim cannot 
then, be earlier than the date pension was terminated, in 
November 1983.

After termination of pension was proposed and pension was 
terminated, the veteran submitted additional evidence, and 
the RO in December 1983 confirmed the termination of pension.  
The veteran did not appeal that confirmed decision.  He did, 
however, in April 1984, submit a new claim for pension.  He 
reported then that Social Security had terminated his 
benefits.

The veteran had a hearing in August 1985, and Dr. Cuevas 
testified that he had been treating the veteran since January 
1985.  He opined that the veteran was seriously limited in 
social and work situations, and that his vocational 
rehabilitation potential was poor.  He said he understood the 
veteran to be unable to do any type of work in the labor 
force.  This is the first competent evidence post-dating the 
veteran's April 1984 claim that supports a finding of total 
incapacity and permanency.  As the testimony was given in 
August 1985, it was given more than one year after the claim 
was filed.  However, given that the doctor began treating the 
veteran in January 1985 (within a year of the date of claim) 
and that global assessment of functioning on state mental 
health clinic records dated January to March 1985 was poor, 
it is reasonable to conclude, giving the claimant the benefit 
of any reasonable doubt, that he was permanently and totally 
disabled for pension purposes as of January 1985, within a 
year of his April 1984 claim.

Because the law provides that, for claims filed before 
October 1, 1984, the effective date is the date the veteran 
became permanently and totally disabled, if the claim is 
filed within a year of that date, or the date of the claim, 
whichever is to the advantage of the veteran, the effective 
date more to the advantage of the veteran is the date of 
claim.  Accordingly, the effective date of pension 
entitlement is April 25, 1984.  38 C.F.R. § 3.400(b)(1)(i) 
(1999).


2.  Clear and Unmistakable Error

Whereas CUE is a collateral attack on a final decision, 
38 C.F.R. § 3.105(a) (1999), a claim of CUE may only address 
final decisions.  Whereas the Board finds that the June 1986 
rating decision denying pension benefits is not final, the 
part of this appeal that asserts CUE in the June 1986 rating 
decision is moot.


ORDER

An effective date of April 25, 1984, for pension benefits is 
granted.

Whereas there was no clear and unmistakable error in the 
August 1983 rating decision terminating pension benefits, 
restoration of pension benefits from November 1, 1983, to 
April 24, 1984, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

